Citation Nr: 0607828	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  02-12 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a disability of the 
feet, to include hammer toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran had a period of initial active duty training 
(IADT) from August to December 1984.  She had a period of 
active military service which extended from May 1985 to July 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

The case was previously before the Board in October 2003, 
when it was remanded for retrieval of service department 
records and VA medical records.  The requested development 
has been completed.  The Board now proceeds with its review 
of the appeal with respect to the issues of entitlement to 
service connection for a back disorder and a bilateral foot 
disorder.   

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence of any current disability of 
the feet and toes.

2.  There is no medical evidence of any back disorder during 
active service and no competent medical evidence linking any 
current back disability to active military service.  

CONCLUSION OF LAW

A low back disorder and a foot disorder, to include hammer 
toes, were not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  
38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except for the issue of entitlement to service connection for 
a psychiatric disorder, including PTSD, VA has met the notice 
and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  A letter dated in March 2004, 
coupled with the Board's remand of October 2003, satisfied 
the duty to notify provisions.  The veteran's service medical 
records have been obtained and she has been accorded a VA 
Compensation and Pension  examination.  A large volume of VA 
treatment records have been obtained, and there is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issues decided 
herein.  While the initial denial of these claims was in 
February 2002, the claims were readjudicated after 
appropriate notice was provided the veteran.  To the extent 
that VA has failed to fulfill any duty to notify or assist 
the veteran, the Board finds that error to be harmless.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  While there is current evidence of osteoarthritis of 
the lumbar spine, there is no competent medical evidence 
showing arthritis within the first year after the veteran 
separated from military service.  

Service connection may also be established for a current 
disability on the basis of aggravation.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.304, 3.306 (2005).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service. This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  38 C.F.R. 
§ 3.306(b).  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
medical and personnel records; her contentions, including 
testimony provided at a May 2003 hearing; and three volumes 
of VA medical treatment records. The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show with respect to each claim.  

The preponderance of the evidence is against the veteran's 
claim for service connection for a low back disorder.  The 
service medical records do not reveal any complaints of, or 
treatment for, any back disorder during service.  Her spine 
was evaluated as "normal" on the July 1987 separation 
examination and she did not report having a history of back 
pain on the accompanying report of medical history.  The 
veteran indicated in testimony that she did not experience 
back pain until 1988 which is after she separated from active 
service.  A July 2001 VA examination reveals a diagnosis of 
levoscoliosis of the lumbar spine with recurrent back pain.  
Other more recent VA treatment records reveal diagnoses of 
degenerative disc disease and osteoarthritis of the lumbar 
spine.  The evidence shows that the veteran has a current low 
back disability.  However, the evidence does not link the 
current disability to the veteran's active military service, 
nor does it show that the veteran had any back injury or 
disorder during active service.  Accordingly, service 
connection for a low back disorder is denied.  

The preponderance of the evidence is also against the 
veteran's claim for service connection for a foot disability, 
to include hammer toes.  In February 2001, a VA examination 
of the veteran was conducted.  She reported that when she was 
14 years old she underwent surgery to correct hammertoe 
deformities of both feet.  This matches similar annotations 
on her service entrance and separation examination reports; 
her feet were noted to be normal both reports.  She reported 
to the examining physician that she occasionally had toe 
pain.  The diagnosis was "status postoperative, correction 
of hammertoe deformity of second, third, fourth, and fifth 
toes bilaterally."  This indicates that the veteran had a 
hammertoe deformity which was surgically corrected prior to 
her entry into active service and that no foot disability 
existed at the time of entry into active service.  There is 
no evidence of any current foot, or hammertoe, disability.  
With no current disability, the claim must be denied.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim.")

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against these claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a low back disorder and a foot 
disability, to include hammer toes, is denied.  


REMAND

The veteran claims entitlement to service connection for PTSD 
based on an in-service personal assault.  Specifically, she 
claims that she was raped by an Air Force physician when she 
sought medical treatment.  

In February 2001, a VA psychiatric examination of the veteran 
was conducted.  At this examination she reported stressors of 
childhood molestation in addition to the in-service rape.  
Subsequent to the VA examination a large volume of VA 
treatment records has been obtained.  Many of the psychiatric 
treatment records reveal different accounts of alleged 
stressors, including accounts of post-service sexual assault 
while omitting any mention of the claimed in-service assault.  

If a PTSD claim is based on an in-service personal assault, 
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).  

Therefore, another VA examination of the veteran should be 
conducted so that the examiner can account for the veteran's 
long history of substance abuse, and the varying and 
conflicting reports of sexual assaults claimed as stressors.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the veteran a development 
letter in accordance with 38 C.F.R. § 
3.304(f)(3). An appropriate period of 
time should be allowed for the veteran 
to respond and/or submit additional 
evidence.

2.  The veteran should be accorded a 
psychiatric examination to determine 
whether she meets the criteria for a 
diagnosis of PTSD and the likelihood that 
a current psychiatric disorder is related 
to an in-service personal assault.  The 
examination report should include a 
detailed account of all pathology found to 
be present.  The examiner is requested to 
review VA treatment records concerning the 
veteran, including the VA discharge 
summary for a period of hospitalization 
from February to March 1994 and a 
September 2004 psychosocial history and 
assessment.  The examiner should offer 
opinions as to whether an in-service 
personal assault occurred in light of the 
differing accounts of various pre-service 
and post-service sexual assaults she has 
alleged over the years, and whether a 
current psychiatric disorder is related to 
any incident of the veteran's military 
service.  The claims folder must be made 
available to the examiner in connection 
with the examination.

3.  Following the above, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the veteran and her 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


